Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 Nov 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Jeffs on 27 July 2022.
The claims of the application have been amended as follows: 

1.	(Currently Amended)		An additive manufacturing platform, comprising:
a vibrating bed on which a volume of build material is to be disposed, wherein the vibrating bed is to vibrate to remove excess build material; 
a non-vibrating frame to support the vibrating bed;
ports in the vibrating bed through which the excess build material is removed when the vibrating bed vibrates; 
a sensor to measure an amount of build material removed; and
a controller to:
receive an object build file;
set extraction parameters based on the object build file, wherein the extraction parameters comprise at least one of an extraction start time, a length of extraction, vibration characteristics, and an air flow rate; and
selectively activate the vibrating bed and ports based on a measured rate of extraction falling below a threshold value.

2.	(original)	The additive manufacturing platform of claim 1, wherein:
the vibrating bed operates in at least two extraction modes during a build material extraction period; and
 the at least two extraction modes differ in vibrating characteristics.

3.	(previously presented)		The additive manufacturing platform of claim 2, wherein:
a first extraction mode operates at a first vibrating mode; and
a second extraction mode operates at a second vibrating mode that is different than the first vibrating mode.

4.	(previously presented)		The additive manufacturing platform of claim 3, wherein:
the vibrating bed operates in the first extraction mode prior to operating in the second extraction mode to remove loose excess build material; and
the vibrating bed operates in the second extraction mode following operating in the first extraction mode to remove agglomerated excess build material from a finished object.

5.	(previously presented)		The additive manufacturing platform of claim 1, wherein excess build material is removed to a chamber through vibration of the vibrating bed and then extracted to a reservoir using a vacuum system.

6.	(original)	The additive manufacturing platform of claim 1, wherein the vibrating bed vibrates in a horizontal plane.

7.	(Currently Amended)		An additive manufacturing system, comprising:
a build material distributor to successively deposit layers of build material into a build area;
at least one agent distributor including at least one liquid ejection device to selectively distribute fusing agent onto the layers of build material; and
a platform that defines a build area, wherein the platform comprises:
a vibrating bed on which a volume of build material is to be disposed, wherein the vibrating bed is to vibrate: 
to remove excess build material into a chamber; and
in sequentially more intense extraction modes;
a non-vibrating frame to support the vibrating bed; 
a vacuum system to draw excess build material from the chamber to the reservoir; 
a sensor to measure an amount of excess build material removed; and
a controller to: 
receive an object build file;
set extraction parameters based on the object build file, wherein the extraction parameters comprise at least one of an extraction start time, a length of extraction, vibration characteristics, and an air flow rate;
control extraction modes during a build material extraction period; and
selectively activate the vibrating bed and vacuum system based on a measured rate of extraction falling below a threshold value.

8.	(original)	The additive manufacturing system of claim 7, wherein the extraction modes comprise at least two different extraction modes which differ in regards to at least one of:
vibration frequency;
vibration intensity;
vibration duty cycle.

9.	(original)	The additive manufacturing system of claim 8, wherein the at least two different extraction modes are based on at least one of the build material and a selected extraction sensitivity.

10.	(original)	The additive manufacturing system of claim 8, wherein:
the platform comprises walls that extend from the platform; and
the walls, in addition to the platform, vibrate to remove excess build material.

11.	(original)	The additive manufacturing system of claim 8, wherein the at least two extraction modes differ in air flow rates.

12.	(currently amended)	A method, comprising:
receiving an object build file for a three-dimensional object;
setting extraction parameters for an extraction of excess build material based on the object build file, , wherein the extraction parameters comprise at least one of an extraction start time, a length of extraction, vibration characteristics, and an air flow rate; [[and]]
measuring, with a sensor, an amount of build material removed;
selectively activating a vibrating bed based on a measured rate of extraction falling below a threshold;
controlling [[a]] the vibrating bed of an additive manufacturing platform in accordance with the extraction parameters; and
vibrating the bed to remove excess build material through ports in the vibrating bed.

13.	(previously presented)		The method of claim 12, wherein the build file indicates an object height.

14.	(previously presented)	The method of claim 12, further comprising:
acquiring the build file for the three-dimensional object;
receiving input indicating the object build material and the desired extraction sensitivity; and
deactivating the vibrating bed and vacuum system based on a rate of extraction falling below a threshold value.

15.	(cancelled).

16.	(previously presented)		The additive manufacturing platform of claim 1, further comprising
	a vacuum system to create an airflow through ports in the vibrating bed,
	wherein the vibrating bed is vibrated and the vacuum system is operated simultaneously to remove excess build material by a combination of vibration and airflow.

17.	(previously presented)		The method of claim 12, further comprising:
controlling the vibrating bed of an additive manufacturing platform and a vacuum system in accordance with the extraction parameters, 
wherein the vibrating bed is vibrated and the vacuum system is operated simultaneously to remove excess build material by a combination of vibration and airflow.

18.	(previously presented)		The additive manufacturing system of claim 7, wherein the controller is to select vibration characteristics based on a build material type.

19.	(previously presented)		The additive manufacturing system of claim 7, wherein the controller is to select vibration characteristics based on a size and dimension of a three-dimensional (3D0 printed object.

20.	(previously presented)		The additive manufacturing system of claim 7, wherein:
an airflow in a first extraction mode is the same as an airflow in a second extraction mode; and
	a vibration characteristic in the first extraction mode is different than a vibration characteristic in the second extraction mode.


Allowable Subject Matter
Claims 1- 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The available prior art fails to teach the limitations of the independent claims including an additive manufacturing platform comprising a vibrating bed, ports in the vibrating bed through which the excess build material is removed when the vibrating bed vibrates; a sensor to measure an amount of build material removed; and a controller to: receive an object build file; set extraction parameters based on the object build file, wherein the extraction parameters comprise at least one of an extraction start time, a length of extraction, vibration characteristics, and an air flow rate; and selectively activate the vibrating bed and ports based on a measured rate of extraction falling below a threshold value. 
Fernandez teaches a vibrating bed with a non-vibrating frame and ports in the bed through which build material falls, but Fernandez fails to teach a sensor to measure an amount of build material removed; and a controller to: receive an object build file; set extraction parameters based on the object build file; and selectively activate the vibrating bed and ports based on a measured rate of extraction falling below a threshold value. It is believed that such a sensor and controller would have been unobvious to a person having ordinary skill in the art before the effective filing date. 
Lebed, Burns, and Davidson also fail to teach a sensor for detecting the amount of build material removed from a build bed and a controller to receive an object build file, set extraction parameters based on the object build file, and selectively activate the vibrating bed and ports based on a measured rate of extraction falling below a threshold value. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742